DETAILED ACTION
This Office Action is in response to the amendment filed July 20. 2022 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto et al. (USP 8,203,101).
Miyamoto teaches a vacuum transfer device comprising: a main body including an arm (31,32) with an internal mechanical part (such as bearings) therein and a vacuum seal (242), and configured to transfer a high-temperature substrate in a vacuum; a substrate holder (4A,4B) connected to the main body to hold the substrate; a heat transport plate (63,64) provided on a surface of the main body (Fig. 5), made of  aluminum and configured to transport heat transferred from the substrate to the substrate holder; and a heat radiator (71) connected to the heat transport plate (Fig. 6) and configured to dissipate heat transported from the heat transport plate.
Miyamoto teaches heat transport plate (63,64) being made of aluminum (lines 40+ of column 4) and the arm (31,32) being made of stainless steel (lines 15+ of column 4), wherein aluminum has a higher thermal conductivity compared to stainless steel.   
With respect to claim 13, Miyamoto teaches an insulating plate (91) provided between the main body (31) and the heat transport plate (63,64). 
With respect to claim 14, Miyamoto teaches a gap (filled with insulation 91) is provided between the main body and the heat transport plate maintaining a vacuum state therebetween, and the main body and the heat transport plate are vacuum heat-insulated by the gap.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claim(s) 1 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (USP 8,203,101) in view of Park (KR 2003-0004495).
Miyamoto teaches a vacuum transfer device comprising: a main body including an arm (31,32) with an internal mechanical part (such as bearings) therein and a vacuum seal (242), and configured to transfer a high-temperature substrate in a vacuum; a substrate holder (4A,4B) connected to the main body to hold the substrate; a heat transport plate (71) provided on a surface of the main body, made of stainless steel and configured to transport heat transferred from the substrate to the substrate holder; and a heat radiator (63,64) connected to the heat transport plate (Fig. 6) and configured to dissipate heat transported from the heat transport plate.
Miyamoto teaches the heat transport plate being made of stainless steel. Miyamoto does not teach the heat transport plate being made of a material having a higher thermal conductivity than that of a material constituting the main body of the arm in a creeping direction.  It was known to form the arm of a transfer device from a composite material.  For example, Park teaches a vacuum transfer device with a main body having an arm, the main body formed from carbon fiber reinforced with epoxy resin.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the main body disclosed by Miyamoto from carbon fiber reinforced with epoxy resin, as taught by Park, motivation being to provide a light weight device.
With respect to claim 12, Miyamoto does not teach the heat transport plate is made of graphite. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the heat transfer plate from graphite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 13, Miyamoto teaches an insulating plate (91) provided between the main body (31) and the heat transport plate (71). 
With respect to claim 14, Miyamoto teaches a gap (filled with insulation 91) is provided between the main body and the heat transport plate maintaining a vacuum state therebetween, and the main body and the heat transport plate are vacuum heat-insulated by the gap.
With respect to claim 15, it was well known to manufacture a substrate in temperature range of 200°C to 600°C.  For example, see background information in the written disclosure of the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to manufacture the substrate of Miyamoto in a temperature range of 200°C to 600°C, as was known in the art as acknowledged in the background information of the instant application, motivation being to make a semiconductor using known manufacturing techniques.

Claim(s) 2-8, 10, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (USP 8,203,101) and Park (KR 2003-0004495), as applied to claim 1 above, and further in view of Blank (USP 10,155,309).
With respect to claims 2, 3, 4, 10, 11, Miyamoto does not teach the claimed vacuum seals.  Blank teaches vacuum seals (792) provided in a first connector (adjacent 754) between the first and second arms (706,708), in a second connector (shaft portion radially inside 792,794) between the arm (706) and the base (704), and a third connector (shaft portion adjacent 758)  between the arm and the substrate holder.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to modify the vacuum transfer device of Miyamoto with vacuum seals between the relatively moving components, as taught by Blank, motivation being to protect the substrate (or transfer device) from contaminates.
 With respect to claim 5, Miyamoto does not teach the heat transport plate is made of graphite. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the heat transfer plate from graphite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 With respect to claim 6, Miyamoto teaches an insulating plate (91) provided between the main body (31) and the heat transport plate (71). 
With respect to claim 7, Miyamoto teaches a gap (filled with insulation 91) is provided between the main body and the heat transport plate maintaining a vacuum state therebetween, and the main body and the heat transport plate are vacuum heat-insulated by the gap.
With respect to claim 8, it was well known to manufacture a substrate in temperature range of 200°C to 600°C.  For example, see background information in the written disclosure of the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to manufacture the substrate of Miyamoto in a temperature range of 200°C to 600°C, as was known in the art as acknowledged in the background information of the instant application, motivation being to make a semiconductor using known manufacturing techniques.
With respect to claim 17, Blank illustrates (Fig. 2) a substrate processing system comprising: a processing apparatus configured to perform a high-temperature processing on a substrate in a vacuum; a vacuum transfer chamber provided adjacent to the processing apparatus and maintained in a vacuum. It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to manufacture the substrate of Miyamoto with the manufacturing arrangement of Blank, motivation being to make a semiconductor using known manufacturing techniques.

Allowable Subject Matter
Claims 9, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658